MEMORANDUM OPINION OF THE COURT

STAPLETON, Circuit Judge.
This appeal raises the following issues:
*8481. Whether the District Court erred in concluding that a Section 1983 action based upon use of excessive force in violation of the Eighth Amendment is a claim “with respect to prison conditions” which requires the exhaustion of remedies under Section 1997e(a).
2. Whether the District Court erred in concluding that the administrative remedies “available” to appellant had to be exhausted prior to filing suit, despite the fact that the remedies that were available did not provide for the relief appellant sought.
We resolved both of these issues against the appellant’s position in Booth v. Churner, 206 F.3d 289 (3d Cir.2000). Our resolution of the second of these issues in Booth was affirmed by the Supreme Court. 532 U.S. 731, 121 S.Ct. 1819, 149 L.Ed.2d 958 (May 29, 2001).
The judgment of the District Court will be affirmed.